1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    CONNOR J. DALTON
6

7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                             )   Violation No.: 7576221
                                                           )
11                   Plaintiff,                            )   STIPULATION TO CONTINUE
                                                           )   ARRAIGNMENT AND SET VIDEO
12           vs.                                           )   APPEARANCE FOR ARRAIGNMENT
                                                           )   ORDER THEREON
13                                                         )
                                                           )   Division: Eastern District, Fresno
14   CONNOR J. DALTON,                                     )   Magistrate: Hon. Jeremy D. Peterson
                                                           )   Date: January 28, 2010
15                   Defendant.                            )   Time: 1:00 pm
                                                           )
16                                                         )
                                                           )
17

18          IT IS HEREBY STIPULATED by and between Susan St. Vincent, Acting Legal Officer
19   for the National Park Service, and, Defendant, CONNOR J. DALTON (“Mr. Crump”), by and
20   through her attorney of record, Michael Mitchell, that the arraignment in the above-captioned
21   matter set for January 28, 2020 at 1:00 p.m., be vacated, and the matter be set for arraignment
22   and via video conference on March 10, 2020 at 10:00 a.m. This request is made since Mr.
23   Dalton lives in Pfafftown, North Carolina.
24

25   DATED: January 23, 2020                                     /s/ Michael E. Mitchell________________
                                                                 Michael E. Mitchell Attorney for Defendant
26
                                                                 CONNOR J. DALTON
27
     DATED: January 23, 2020                                     /s/ Susan St. Vincent_________________
28                                                               Susan St. Vincent, Acting Legal Officer
                                                                 National Park Service


                             Stipulation to Continue Arraignment and Set Video Appearance - 1
                                                       Order Thereon
1
                                                        ORDER
2
              It is hereby ordered that the above request (1) to vacate the arraignment for defendant
3
     CONNOR J. DALTON (“Mr. Dalton”), now set for January 28, 2020 at 1:00 p.m., and (2) to
4
     continue the arraignment to March 10, 2020 at 10:00 a.m., be granted. It is also hereby ordered
5
     that Mr. Dalton may appear via video conference at a United States District Court near his home
6
     in Pfafftown, North Carolina for arraignment.
7

8
     IT IS SO ORDERED.
9

10
     Dated:      January 25, 2020
11
                                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                              Stipulation to Continue Arraignment and Set Video Appearance - 2
                                                        Order Thereon
